Citation Nr: 0021514	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for history of a left 
ankle fracture, postoperative status, with residual 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1978 to April 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which increased the rating for the 
veteran's left ankle disability to 10 percent, effective 
February 4, 1998.

The Board observes that in an August 1999 rating decision, 
the RO increased the rating of the veteran's left ankle 
disability to 20 percent, effective February 4, 1998.  
However, as there has been no clearly expressed intent to 
limit the appeal on this issue to entitlement to a specified 
disability rating, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating for the veteran's left 
ankle disability remains in appellate status.

The Board notes that in a May 1999 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for callus and varicosities of the left foot.  
This issue is not in appellate status, as no notice of 
disagreement has been received to initiate an appeal from the 
RO's decision.


FINDING OF FACT

The veteran's left ankle disability is productive of marked 
loss of motion in the subtalar joint and limitation of motion 
upon external rotation.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
evaluation for history of a left ankle fracture, 
postoperative status, with residual degenerative changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5262, 
5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  The 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records indicate that in September 1980 the 
veteran suffered a fracture dislocation of the left lateral 
malleolus and deltoid ligament tear.

In January 1985 the RO granted service connection for the 
veteran's left ankle disability.

During a March 1998 VA examination, the veteran complained of 
left ankle pain and stiffness with numbness upon standing for 
periods greater than 45 minutes.  He described his pain as a 
dull ache that increased with cold weather.  The veteran wore 
an ankle support to minimize swelling that resulted from 
standing at his job for 6 hours a day in work boots.  He 
denied that he suffered from ankle flare-ups, but did 
indicate that cold and damp weather increased his left ankle 
discomfort.  Physical examination revealed that the veteran 
was able to walk from the waiting room to the examination 
room with a steady gait and without use of assistive devices.  
His foot was slightly cool, and pedal pulse was 1+.  Range of 
motion of the left foot was limited to dorsiflexion of 18 
degrees and plantar flexion of 25 degrees.  There was no 
significant tenderness with firm palpation of the ankle.  
There was no crepitus with range of motion.  X-rays of the 
left ankle revealed three surgical screws projecting through 
the distal left fibula with mild cortical irregularity and 
deformity of the distal left fibula.  There were changes of 
bone fusion between the left distal fibula and the fibula, 
which the examiner stated were likely related to previous 
trauma and post-surgical changes.  There was a prominent 
calcaneal spur, and minimal spurring of the distal left 
tibia.  Degenerative changes were noted along the posterior 
aspect of the left talocalcaneal joint, with prominent spur 
formation posteriorly.  The diagnosis was post-traumatic 
injury with surgical repair and pinning of the left ankle.  
Degenerative joint disease, with spurring of the left ankle 
(secondary to the post-traumatic injury), was also noted.

In a February 1999 statement, the veteran indicated that he 
was unable to exercise as a result of his ankle disability.  
He noted that he had to avoid jobs (such as driving a truck ) 
that would bother his ankle.

The veteran underwent another VA examination in July 1999.  
He complained of ankle stiffness accompanied by an ache at 
the end of the day.  He could no longer run or jog.  He noted 
that his ankle would be fine in the morning but that by the 
end of the day he had to limp because of the pain.  He did 
not use a cane or take any medications other than Tylenol or 
Ibuprofen.  The veteran remarked that he had been managing 
restaurants for the prior three years and currently served as 
a manager of a snack bar.  He stated that he had to quit his 
job as a truck driver due to difficulties in operating the 
clutch with his foot.  He further noted that he could not 
work in the moving business as he had difficulties going up 
and down stairs.  He stated that he was able to work as a 
restaurant manager, although he still found it necessary to 
take weight off his ankle every hour.  Physical examination 
of the left ankle revealed a well-healed, nontender medial 
incision.  There was a 15-cm well-healed lateral incision of 
the fibula.  There was some mild tenderness over the tip of 
the fibula; otherwise it was nontender.  There were abundant 
varicosities, and there was a large callus on the medial 
aspect of the heel, the medial aspect of the first MTP joint, 
and the first toe plantar surface.  Ankle range-of-motion was 
stiff, demonstrating 10 degrees of dorsiflexion and 20 
degrees of plantar flexion.  There was significant loss of 
motion in the subtalar joint as compared to the 
contralateral.  Motion of the foot also demonstrated severe 
limitation in external rotation when compared to the 
contralateral side.  The veteran walked with a normal heel-
to-toe gait with no limp.  Radiographs of the left ankle 
revealed a prior fracture of the distal fibula, with three 
interfragmentary screws.  There was synostosis between the 
tibia and the fibula at the likely level of the prior 
syndesmotic fixation.  The mortise was intact and there were 
very minimal degenerative changes at the ankle.  There was 
spurring of the posterior subtalar joint with moderate 
degenerative changes.  The impression was history of left 
ankle fracture dislocation with posttraumatic degenerative 
changes in functional limitation due to fracture healing and 
synostosis.  The examiner noted that functional limitations 
prevented the veteran from standing for long periods of time.  
The examiner remarked that the veteran's left ankle 
disability necessitated that he avoid long periods of time on 
his feet without breaks.

The veteran's service-connected left ankle disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5271.  A 20 percent evaluation is the highest available 
under Diagnostic Code 5271.

Under Diagnostic Code 5270, ankylosis of the ankle, a 20 
percent disability evaluation is warranted when the ankle is 
ankylosed in plantar flexion at an angle less than 30 
degrees.  If an ankle is ankylosed in plantar flexion between 
30 and 40 degrees, or dorsiflexion between 0 and 10 degrees, 
a 30 percent evaluation is assigned.  A 40 percent evaluation 
is assigned if the ankle is ankylosed in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with marked knee or ankle disability is 30 percent disabling, 
and nonunion of the tibia and fibula with loose motion and 
requiring a brace is 40 percent disabling.

The Ratings Schedule also provides that traumatic arthritis, 
established by X-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71, Diagnostic Code 5003.  In this regard, the Board 
observes that the veteran's left ankle disability is 
currently evaluated as 20 percent disabling, and he therefore 
already receives the maximum rating of 20 percent based on 
marked limitation of ankle motion under Diagnostic Code 5271.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in rating disabilities of the musculoskeletal system, it 
is not enough to consider range of motion only.  Rather, 38 
C.F.R. § 4.40 required consideration of factors such as lack 
of normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.

In this case, the evidence shows that the veteran's service-
connected left ankle disability is manifested primarily by 
subjective complaints of pain and limitation of motion.  The 
most recent examination showed that the veteran's ankle was 
stiff and there was significant loss of motion in the 
subtalar joint as compared to the contralateral, and the left 
ankle demonstrated marked limitation in external rotation.  
The left ankle disability imposed functional limitations on 
the veteran after he spent 8 hours on his feet.  X-ray films 
showed no malunion or nonunion of the bones.

However, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  For example, the 
veteran walked with a normal heel-to-toe gait with no limp, 
and admitted to using no medications or ambulatory devices.  
He was able to work as a restaurant manager, although he did 
rest the ankle occasionally.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  Therefore, an increased rating is in not 
order for the veteran's left ankle disability.  

As the veteran's left ankle is not ankylosed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity, the criteria for a 40 percent evaluation 
under Diagnostic Code 5270 have not been met.  Additionally, 
as there has been no showing of nonunion or malunion of the 
tibia and fibula consistent with the criteria for an 
evaluation under Diagnostic Code 5262.

The Board notes that, though scars have been reported on VA 
examinations, they have not been found to be poorly nourished 
or tender and painful on objective demonstration so at to 
warrant an additional evaluation.  38 C.F.R. Part 4, 
Diagnostic Codes 7803 and 7804 (1999).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's left ankle disability, 
alone, has resulted in frequent hospitalizations or caused a 
marked interference in the veteran's employment.  Although 
the veteran must take hourly breaks at work, the evidence 
reveals that he is able to work six days a week, six hours a 
day as a manager in the restaurant business.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for history of a left 
ankle fracture, postoperative status, with residual 
degenerative changes, is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

